Exhibit 10.1

AGREEMENT AND GENERAL RELEASE

For good and valuable consideration, rendered to resolve and settle finally,
fully and completely all matters that now or may exist between them, the parties
below enter this Agreement and General Release.

1. Parties. The parties to this Agreement are Jonathan R. Wolter, his heirs,
representatives, successors and assigns (hereinafter referred to collectively as
“Mr. Wolter”) and Neurobiological Technologies, Inc. and/or any of its
successors, subsidiaries, affiliates, parents, and related companies
(hereinafter referred to collectively as “NTI”).

2. Termination of Employment. Mr. Wolter acknowledges and agrees that his
employment relationship with NTI will end, effective June 15, 2006 (the
“Termination Date”). Mr. Wolter shall continue to receive his current salary and
benefits up to and including the Termination Date.

3. Bonus. NTI shall pay Mr. Wolter a bonus equal to $59,896, payable within 30
days after the Termination Date.

4. Computer equipment and cell phone. NTI shall provide to Mr. Wolter the laptop
computer, together with the directly-related peripheral devices, and the
cell-phone that Mr. Wolter used during his period of employment at NTI.

5. Indemnification Agreement. NTI will indemnify Mr. Wolter and hold him
harmless to the fullest extent allowable by law, from any claim, demand or
lawsuit, and any associated expenses, where the claim is made by any third party
and arises from or relates to Mr. Wolter’s performance of his duties as an
employee or officer of NTI.

6. Continued Medical Insurance. As consideration for the promises and covenants
of Mr. Wolter set forth in this Agreement, NTI shall provide Mr. Wolter with the
following benefit. If Mr. Wolter makes a timely and accurate election and is and
remains eligible to continue his current group medical insurance coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, (“COBRA”), NTI will pay the applicable premiums for Mr. Wolter and his
eligible dependents to provide coverage for the six month period following the
Termination Date.

7. Consultant Services. As consideration for the promises and covenants set
forth in this Agreement, Mr. Wolter agrees to assist NTI as a consultant
providing consulting services relating to compliance with Section 404 of the
Sarbanes-Oxley Act of 2002 and other financial reporting matters for the twelve
month period following the Termination Date (the “Consulting Period”). During
the Consulting Period, Mr. Wolter agrees to provide assistance to NTI for up to
5 days per month, at mutually convenient times, as an independent contractor and
not as an agent or an employee of NTI. As



--------------------------------------------------------------------------------

consideration for Mr. Wolter’s consultant services, NTI shall pay Mr. Wolter the
sum of $10,416.67 per month. Mr. Wolter’s unvested stock options will continue
to vest during the Consulting Period in accordance with the terms of the
Company’s 2003 Equity Incentive Plan (the “Plan”) and his stock option
agreement, and those stock options vested as of the end of the Consulting Period
shall be exercisable until 90 days thereafter in accordance with the Plan.

8. Release of Claims by Mr. Wolter. In exchange for the promises contained in
this Agreement, Mr. Wolter hereby waives, releases and forever discharges, and
agrees that he will not in any manner institute, prosecute or pursue, any and
all complaints, claims, charges, or causes of action, whether in law or in
equity, which he asserts or could assert, at common law or under any statute,
rule, regulation, order or law, whether federal, state, or local, or on any
grounds whatsoever, including but not limited to, any claims under Title VII of
the 1964 Civil Rights Act, the Age Discrimination in Employment Act, the
California Fair Employment and Housing Act, Government Code §12900 et seq., the
California Labor Code, the Americans with Disabilities Act, the California
Family Leave Act, and the Employment Retirement Income Security Act of 1974,
against NTI and any of its or their current or former, owners, shareholders,
agents, employee benefit plans, representatives, servants, employees, attorneys,
successors, predecessors, and assigns (collectively referred to as “Released
Parties”) with respect to any event, matter, claim, damage or injury arising out
of Mr. Wolter’s employment relationship with NTI, and the termination of such
employment relationship, under or relating to any other agreement, express or
implied, and with respect to any other claim, matter, or event arising prior to
execution of this Agreement by Mr. Wolter.

9. Release of Claims by NTI. In exchange for the promises contained in this
Agreement, NTI hereby waives, releases and forever discharges, and agrees that
it will not in any manner institute, prosecute or pursue, any and all
complaints, claims, charges, or causes of action, whether in law or in equity,
which it asserts or could assert, at common law or under any statute, rule,
regulation, order or law, whether federal, state, or local, or on any grounds
whatsoever, against Mr. Wolter with respect to any event, matter, claim, damage
or injury arising out of Mr. Wolter’s performance of his duties as an employee
or officer of NTI, and the termination of such employment relationship, under or
relating to any other agreement, express or implied, and with respect to any
other claim, matter, or event arising prior to execution of this Agreement by
NTI.

10. Civil Code § 1542 Waiver. As a further consideration and inducement for this
Agreement, each party hereby waives any and all of its respective rights under
Section 1542 of the California Civil Code or any similar state, local, or
federal law, statute, rule, order or regulation it may have with respect to the
other party, and, in the case of Mr. Wolter, with respect to any of the Released
Parties.



--------------------------------------------------------------------------------

Section 1542 provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Each party expressly agrees that this Agreement shall extend and apply to all
unknown, unsuspected and unanticipated injuries and damages as well as those
that are now disclosed.

11. Outstanding Claims. As further consideration and inducement for this
Agreement, each party represents to the other that it has not filed or otherwise
pursued any charges, complaints or claims of any nature which are in any way
pending against the other party or, in the case of Mr. Wolter, any of the
Released Parties, with any local, state or federal government agency or court
with respect to any matter covered by this Agreement and, to the extent
permitted by law, neither party will do so in the future. If any government
agency or court assumes jurisdiction of any charge, complaint, cause of action
or claim covered by this Agreement on behalf of one party against the other
party or, in the case of Mr. Wolter, against any of the Released Parties, the
party on whose behalf the matter was assumed will withdraw from and/or dismiss
the matter with prejudice, as to any claims that party might have. Each party
agrees that it will not participate or cooperate in such matter(s) except as
required by law.

12. Confidentiality Obligations.

(a) In the event that this Agreement is not made a matter of public record by
NTI, Mr. Wolter agrees to maintain in confidence the terms of this Agreement and
to discuss them only with his attorneys, tax advisors, and family members who
have a reasonable need to know of such terms.

(b) Mr. Wolter acknowledges and agrees that his obligations arising under any
and all confidentiality agreements between NTI and Mr. Wolter (the
“Confidentiality Agreements”) shall remain in effect following his termination
of employment, notwithstanding anything herein to the contrary.

13. Non-Disparagement. Mr. Wolter agrees to refrain from making any disparaging
comments about NTI or any of the Released Parties. NTI agrees to refrain, and
agrees to cause its directors and officers to refrain, from making any
disparaging comments about Mr. Wolter. For purposes of this Agreement, a
disparaging comment is one that would likely cause material damage or harm to
the interests or reputation of NTI, Mr. Wolter or any of the Released Parties.

14. No Admission of Liability. By entering into this Agreement, NTI and all
Released Parties do not admit any liability whatsoever to Mr. Wolter or to any
other



--------------------------------------------------------------------------------

person arising out of any claims heretofore or hereafter asserted by Mr. Wolter,
and NTI, for itself and all Released Parties, expressly denies any and all such
liability. By entering into this Agreement, Mr. Wolter does not admit any
liability whatsoever to NTI or to any other person arising out of any claims
heretofore or hereafter asserted by NTI, and Mr. Wolter expressly denies any and
all such liability.

15. Joint Participation in Preparation of Agreement. The parties hereto
participated jointly in the negotiation and preparation of this Agreement, and
each party has had the opportunity to obtain the advice of legal counsel and to
review, comment upon, and redraft this Agreement. Accordingly, it is agreed that
no rule of construction shall apply against any party or in favor of any party.
This Agreement shall be construed as if the parties jointly prepared this
Agreement, and any uncertainty or ambiguity shall not be interpreted against any
one party and in favor of the other.

16. Attorneys’ Fees and Costs. As further mutual consideration of the promises
set forth herein, NTI and Mr. Wolter agree that they each are responsible for
their own attorneys’ fees and costs. The parties agree that they will not seek
from the other reimbursement for attorneys’ fees and/or costs relating to the
negotiation of this Agreement or Mr. Wolter’s termination of employment at NTI.

17. Governing Law. This Agreement is made and entered into in the State of
California and accordingly the rights and obligations of the parties hereunder
shall in all respects be construed, interpreted, enforced and governed in
accordance with the laws of the State of California as applied to contracts
entered into by and between residents of California to be wholly performed
within California.

18. Section Headings. Section headings in this Agreement are included for
convenience of reference only and shall not be considered a part of this
Agreement for any other purpose.

19. Scope of Agreement. Mr. Wolter hereby affirms and acknowledges that he has
read the foregoing Agreement, that he has had sufficient time and opportunity to
review or discuss it with the counsel of his choice, and that he fully
understands and appreciates the meaning of each of its terms, and that it is a
voluntary, full and final compromise, release and settlement of all claims,
known or unknown, with respect to the claims identified and referred to herein.
The parties to this Agreement represent that this Agreement may be used as
evidence in any subsequent proceeding in which any of the parties alleges a
breach of this Agreement or seeks to enforce its terms, provisions or
obligations.

20. Review and Revocation. Mr. Wolter expressly states that he has been given a
period of at least 21 days within which to consider this Agreement. Mr. Wolter
is advised to consult with an attorney prior to signing this Agreement. This
Agreement does not become effective until 7 days have passed after its execution
by Mr. Wolter.



--------------------------------------------------------------------------------

Mr. Wolter understands that he may revoke this Agreement at any time during the
7 days following its execution by him. It is agreed that any such revocation
must be in writing and received by NTI within said 7 day period in order to be
effective.

21. Entire Agreement. This Agreement constitutes the complete understanding
between Mr. Wolter and NTI and supersedes any and all prior agreements,
promises, representations, or inducements, no matter its or their form,
concerning its subject matter, with the exception of any confidentiality,
proprietary information or trade secret agreement signed by Mr. Wolter
(including the Confidentiality Agreements), which remains in full force and
effect to the extent not inconsistent with this Agreement. No promises or
agreements made subsequent to the execution of this Agreement by these parties
shall be binding unless reduced to writing and signed by authorized
representatives of these parties. Should any of the provisions of this Agreement
be rendered invalid by a court or government agency of competent jurisdiction,
the remainder of this Agreement shall, to the fullest extent permitted by
applicable law, remain in full force and effect.

 

Dated: June 15, 2006

   

/s/ Jonathan R. Wolter

   

Jonathan R. Wolter

 

Dated: June 15, 2006

   

NEUROBIOLOGICAL TECHNOLOGIES, INC.

     

By:

 

/s/ Paul E. Freiman

       

Paul E. Freiman

President & Chief Executive Officer